         Case 1:11-cv-01831-RJL Document 225 Filed 10/15/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


LYNNE BARTRON, et al.,

                Plaintiffs,                                   Civil Action No. 1:11-cv-01831-RJL

v.

VISA INC., et al.,

                Defendants.


           VISA AND MASTERCARD DEFENDANTS’ RESPONSE TO THE
         MACKMIN PLAINTIFFS’ MOTION FOR PRELIMINARY APPROVAL

        Visa Inc., Visa U.S.A. Inc., Visa International Service Association, and Plus System, Inc.

(“Visa”) and Mastercard Incorporated and Mastercard International Incorporated (“Mastercard,”

and together with Visa, the “Defendants”) take no position on the Mackmin Plaintiffs’ Motion

for Preliminary Approval of Settlements with the Bank of America, Chase, and Wells Fargo

Defendants and to Direct Notice to the Settlement Class.

        Defendants file this response to address the relationship between the potential

certification of a settlement class in this action and the pending, contested motion to certify a

litigation class in the same action. The standard that applies when considering whether to certify

a settlement class differs from the more rigorous standard applicable to a contested, litigation

class. In light of the difference between those standards, certification of a settlement class here

would not dictate certification of the litigation class that Plaintiffs propose.

        A court considering certification of a settlement-only class “need not inquire whether the

case, if tried, would present intractable management problems . . . for the proposal is that there

be no trial.” Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 620 (1997). A class-wide settlement

therefore changes the predominance analysis: “even if [a particular element of the cause of
                                                   1
          Case 1:11-cv-01831-RJL Document 225 Filed 10/15/20 Page 2 of 3




action] could not be shown through class-wide proof—the predominance requirement is

satisfied” for purposes of settlement-only class certification. In re APA Assessment Fee Litig.,

311 F.R.D. 8, 18 (D.D.C. 2015); see also Stewart v. Rubin, 948 F. Supp. 1077, 1091 (D.D.C.

1996) (“The manageability and efficiency of a class action settlement is quite different than that

in a litigated case.”), aff'd, 124 F.3d 1309 (D.C. Cir. 1997).

        Courts have recognized that classes certified only for settlement purposes would not be

certifiable as litigation classes where predominance, administrative feasibility, and other

management problems would arise if the cases were to proceed to litigation. See, e.g., In re

Hyundai & Kia Fuel Econ. Litig., 926 F.3d 539, 558 (9th Cir. 2019) (“A class that is certifiable

for settlement may not be certifiable for litigation if the settlement obviates the need to litigate

individualized issues that would make a trial unmanageable.”); In re Warfarin Sodium Antitrust

Litig., 391 F.3d 516, 537 (3d Cir. 2004) (“Although Appellants’ concerns about the

manageability of a multistate class of consumers and TPPs . . . did not pose a problem for the

certification of a settlement class, there is a significant risk that such a class would create

intractable management problems if it were to become a litigation class, and therefore be

decertified.”); Ramirez v. DeCoster, 142 F. Supp. 2d 104, 111 n.9 (D. Me. 2001) (certifying

settlement class after refusing to certify the same class for litigation purposes because “the

difficulties of managing the resulting jury trial . . . are not presented in a settlement”).

Defendants have opposed certifying the Mackmin plaintiffs’ litigation class on precisely those

grounds. Accordingly, if the Court were to certify a settlement class here, that decision would

not resolve the Mackmin plaintiffs’ pending, contested motion to certify a class for litigation.




                                                   2
        Case 1:11-cv-01831-RJL Document 225 Filed 10/15/20 Page 3 of 3




Date: October 15, 2020              Respectfully submitted,


                                    PAUL, WEISS, RIFKIND, WHARTON &
                                    GARRISON LLP


                                    By: /s/ Justin Anderson
                                        Kenneth A. Gallo (D.C. Bar No. 371253)
                                        kgallo@paulweiss.com
                                        Justin Anderson (D.C. Bar No. 1030572)
                                        janderson@paulweiss.com
                                        Jessica Anne Morton (D.C. Bar No. 1032316)
                                        jmorton@paulweiss.com
                                        2001 K Street, NW
                                        Washington, DC 20006-1047
                                        Tel. (202) 223-7300
                                        Fax. (202) 223-7420

                                    Attorneys for Defendants
                                    MASTERCARD INCORPORATED AND
                                    MASTERCARD INTERNATIONAL
                                    INCORPORATED


                                    ARNOLD & PORTER KAYE SCHOLER LLP


                                    By: /s/ Matthew A. Eisenstein
                                        Mark R. Merley (D.C. Bar No. 375866)
                                        mark.merley@arnoldporter.com
                                        Matthew A. Eisenstein (D.C. Bar No. 476577)
                                        matt.eisenstein@arnoldporter.com
                                        Rosemary Szanyi (D.C. Bar No. 997859)
                                        rosemary.szanyi@arnoldporter.com
                                        601 Massachusetts Avenue, NW
                                        Washington, DC 20001-3743
                                        Tel. (202) 942-5000
                                        Fax. (202) 942-5999

                                    Attorneys for Defendants
                                    VISA INC., VISA U.S.A. INC., VISA
                                    INTERNATIONAL SERVICE ASSOCIATION,
                                    and PLUS SYSTEM, INC.




                                       3
